Case 1:19-cv-02608-PAE Documenti5 Filed 06/05/19

STARR, GERN, DAVISON & RUBIN
A PROFESSIONAL CORPORATION
(COUNSELLORS AT LAW
105 EISENHOWER PARKWAY

EDWIN S. RUBIN (1929-2017)
RONALD L. DAVISON

AMOS GERN* +t

IRA M. STARR® SUITE 401

JONATHAN J. LERNER*“ ROSELAND, NEW JERSEY 07068-1640
NICHOLAS STEVENS°*¥ TEL 973 403-9200

STEPHEN R. URBINATOa FAX 973 226-0031

JOHN T. BROST* WWW.STARRGERN.COM
ALONA MAGIDOVA** ——
HENRY J. CISTRELLI NEW YORK OFFICE

L. JUSTINE JURICK*<
J J ONE PENN PLAZA

DAVID WENDEL

STEWART J. MILLER 31ST FLOOR - SUITE 3100

ANA RITA FERREIRA* NEW YORK, NEW YorK 10119
TEL 212 223-1610

COUNSEL TO THE FIRM

LARRY M. COLE ee
Email: jlerner@starrgern.com

PLEASE REPLY TO ROSELAND OFFICE June 5, 2019
VIA ECF

Hon. Paul A. Engelmayer

United States District Judge

Thurgood Marshall United States Courthouse

40 Foley Square

New York, NY 10007

Re: Serrano Torres, et al. v. Ten Westside Corp., et al.,
Case No. 18-cv-330 (PAE)

Toj Ovaile, et al. v. Ten Westside Corp., et al.
Case No. 18-cv-7252 (PAE)

Osorto Escobar, et. al. v. 27 Madison Avenue Corp,., et. al.

Case No. 19-cv-2608 (PAE)

Dear Judge Engelmayer:

Page 1 of 2

OF COUNSEL

BRUCE M. PITMAN**
CHARLES F. VUOTTO, JR.*°
DONALD 8S. GOLDMAN“
LISA BESSON GERAGHTY*
LYNN B. NORCIA*

BENJAMIN J. MENASHA
CATHYANNE A. PISCIOTTA®

 

* MEMBER NJ & NY BAR

° MEMBER NJ & DC BAR

c MEMBER N] & PA BAR

< MEMBER NJ & TX BAR

V MEMBER OF THE NATIONAL
ACADEMY OF DISTINGUISHED
NEUTRALS

+ CERTIFIED BY THE
SUPREME COURT OF
NEW JERSEY ASA
CIVIL TRIAL ATTORNEY

© CERTIFIED BY THE SUPREME
COURT OF NEW JERSEY AS A
MATRIMONIAL LAW ATTORNEY

ANJ.CeR. 1:40
QUALIFIED MEDIATOR

® LLM. IN TAXATION

We are attorneys for defendants Ten Westside Corp., 27 Madison Avenue Corp., Kyeong
Hwang and Josephine Kim in the above-referenced matters, which are in the process of pretrial

discovery. As per Your Honor's previous direction, the parties are in the process of

synchronizing discovery in the three related actions. We write with consent of all counsel to
request a 30 day extension of the fact discovery period. We respectfully submit that, given the
newly filed Escobar action, in order to consolidate discovery in all three actions the parties need

a modest extension of the discovery period.

By way of further explanation, the above-referenced defendants were not served in the
Escobar action. That notwithstanding, earlier today we filed an answer on behalf of defendants
27 Madison Avenue Corp., Kyeong Hwang and Josephine Kim in order to expedite the process,
Case 1:19-cv-02608-PAE Document 15 Filed 06/05/19 Page 2 of 2

Hon. Paul A. Engelmayer, U.S.D.J.
June 5, 2019 | Page 2

and assist in the consolidation of discovery. In order to conduct meaningful depositions it will
be necessary for the parties to first exchange written discovery responses on the Escobar matter
and complete the exchange of outstanding discovery responses in the Torres and Ovalle matters.

We respectfully submit that the consolidation of the Escobar case, which is in the initial
pleading stage, constitutes exceptional circumstances warranting an extension of the fact
discovery period so that we can complete the foregoing in an efficient and practical manner.

We thank Your Honor for the Court's consideration of this request.

Respectfully,

[31 Jonathan 9, Lerner

Jonathan J. Lerner

JJLAc
c: Counsel of Record via ECF
